                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



MICHAEL JOSEPH DIDIER,                                               Case No. 6: 18-cv-00136-CL
                                                                          OPINION & ORDER
               Petitioner,

       vs.

MR. FHUERE, Superintendent of
Shutter Creek Con·. Institution,

             . Respondent.


AIKEN, District Judge:

       Magistrate Judge Mark D. Clarke filed his Findings and Recommendation ("F&R") (doc.

21) on December 6, 2018. The matter is now before me. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72. No objections have been timely filed. Although this relieves me of my obligation to peiform

a de novo review, I retain the obligation to "make an info1med, final determination." Brittv. Simi

Valley Unified Sch. Dist., 708 F.2d 452,454 (9th Cir. 1983), overruled on other grounds, United

States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates Act

does not specify a standard of review in cases where no objections are filed. Ray v. Astrue, 2012

WL 1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules Advisory

Committee, I review the F&R for "clear en·or on the face of the record[.]" Fed. R. Civ. P. 72



Page 1 - OPINION AND ORDER
advisoty committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d 196,

206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55, 64 n.6 (2002) (stating that, "[i]n

the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable source

of insight into the meaning of' a federal rule). Having reviewed the file of this case, I find no clear

error.

         THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Clarke's F&R (doc. 21).

         Dated this 9~ofJanuary2019.




                                            Ann Aiken
                                    United States District Judge




Page 2 - OPINION AND ORDER
